Citation Nr: 1721952	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a prostate disability.

2. Entitlement to service connection for an intestinal condition, to include colitis and diverticulitis.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to a compensable rating prior to December 14, 2012, and a 10 percent rating since then, for sinusitis with allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

In October 2015, the case was decided in part and remanded in part for further development.

The Board has re-characterized the issue on appeal as entitlement to service connection for an intestinal condition, to include colitis and diverticulitis, to make clear that the issue before the Board is entitlement to an intestinal condition, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a prostate disability and for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's intestinal condition is reasonably shown to have been incurred during service.

2. Prior to December 14, 2012, the Veteran's sinusitis with allergic rhinitis was detected by X-ray only.

3. Since December 14, 2012, sinusitis with allergic rhinitis was manifested by three non-incapacitating episodes of sinusitis over the past 12 months.


CONCLUSIONS OF LAW

1. Service connection for an intestinal condition, to include colitis and diverticulitis, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for a compensable disability rating prior to December 14, 2012, for sinusitis with allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513-6522 (2016).

3. The criteria for a disability rating in excess of 10 percent since December 14, 2012, for sinusitis with allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513-6522 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein for service connection for an intestinal condition, no further discussion of the VCAA is required with respect to this claim.

In a September 2008 letter, the Veteran was notified of the information needed to substantiate and complete his claim for an increased disability rating for sinusitis with allergic rhinitis, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice on the "downstream" issues of disability ratings and effective dates, prior to the rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter complied with these notice requirements.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided several VA examinations in connection with the claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide the issue of entitlement to higher rating for the service-connected sinusitis with allergic rhinitis, and that no further development of the evidentiary record is necessary.  The Board finds that the December 2015 VA examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the July 2015 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature of his increased rating claim.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Service Connection for an Intestinal Condition

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has an intestinal condition related to service, or due to service-connected hemorrhoids with anal fissure.  Specifically, he testified during his July 2015 Board hearing that he had diarrhea and dysentery while serving in Vietnam, and he had an irritable bowel and inability to digest some foods, including dairy, since then.

His service treatment records confirm a recurrent anal fissure with intermittent symptoms, to include diarrhea.  As well, his testimony will also be accepted as sufficient proof of such symptoms in light of his status as a combat veteran.

On August 2010 VA examination, the VA examiner diagnosed colitis, and stated it was not caused by or a result of treatment for diarrhea and parasites in the distant past.

On November 2010 VA examination, the VA examiner noted diagnoses of colitis and irritable bowel syndrome.  The examiner opined that anal fissures and hemorrhoids do not cause irritable bowel syndrome or colitis, so found it was less likely than not that they were related.

On December 2012 VA examination, the examiner noted the Veteran had diverticulitis, irritable bowel syndrome, and was lactose intolerant.  An etiological opinion was not provided.

On December 2015 VA examination, the Veteran's sole intestinal condition noted was diverticulitis.  The examiner noted there was no confirmed pathologic diagnosis of any granulomatous bowel disease, such as ulcerative colitis or Crohn's disease.  He opined that it was less likely as not that diverticulitis was incurred in or caused by his military service or gastrointestinal complaints during service, and it was also less likely as not that diverticulitis was aggravated by his service-connected hemorrhoids and anal fissure.  The examiner noted that while the Veteran's service records documented several episodes of gastrointestinal upset, they were short lived and self-limiting, and probably simple acute gastroenteritis.  The examiner also stated that hemorrhoids and anal fissure are localized problems in the anus and lower rectum, and while a fissure can be a harbinger of other gastrointestinal disease, a sigmoidoscopy in 1974 was normal.  The examiner noted chronic diverticulitis with intermittent, acute episodes would cause the Veteran to suffer from chronic constipation, which would aggravate his hemorrhoids and anal fissure.  Therefore, the diverticulitis aggravated the hemorrhoids and anal fissure, but the hemorrhoids and anal fissure did not aggravate the diverticulitis.

In considering the various medical opinions regarding the etiology of the Veteran's intestinal condition, the Board notes that the August 2010 and November 2010 VA examiners did not provide proper rationale for their opinions, therefore their probative values are reduced.

Thus, the Board is left with the opinion from the December 2015 VA examination, and that from the Veteran, a registered nurse, who therefore has medical knowledge above what a layperson would have with respect to assessing complex matters such as etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As well, the Veteran credibly testified to continuous symptoms since service.

The Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for an intestinal condition, to include colitis and diverticulitis, is warranted.

Increased Rating for Sinusitis with Allergic Rhinitis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's sinusitis with allergic rhinitis has been rated as 0 percent disabling prior to December 14, 2012, and 10 percent disabling since then under Diagnostic Code 6513-6522.  38 C.F.R. § 4.97, Diagnostic Code 6513-6522 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Formula for Sinusitis.  This general rating formula applies in all circumstances in which VA is to rate the severity of sinusitis, regardless of the particular diagnosis.  Under the General Rating Formula for Sinusitis, a 0 percent rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  Id.

Diagnostic Code 6522 (allergic or vasomotor rhinitis) provides a 10 percent rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

An October 2009 private medical letter noted the Veteran had recurrent sinusitis.

On March 2012 VA examination, the examiner noted the Veteran had allergic rhinitis that did not cause greater than 50% obstruction of the nasal passage on both sides, complete obstruction on one side, or permanent hypertrophy of the nasal turbinates.  There were no nasal polyps and the Veteran did not have a granulomatous condition.  No other symptoms were noted.  The examiner reported that computed tomography from March 2011 showed no significant paranasal sinus abnormality.  The Veteran had pulmonary function testing to assess for upper airway obstruction, and the results were FEV-1 of 71 to 80% predicted.  The  examiner noted the sinus condition did not impact the Veteran's ability to work.

During his July 2015 hearing, the Veteran reported taking over-the-counter medication for his sinusitis with allergic rhinitis.

On December 2015 VA examination, the examiner noted the Veteran had chronic sinusitis of the frontal sinuses and allergic rhinitis.  In the past year he had three sinus infections requiring antibiotics for complete resolution.  He reported taking Benadryl regularly, as well as intermittent allergy medication, nasal spray, and nasal saline rinses intermittently.  January 2007, March 2011, and March 2012 computed tomography of the sinuses were all normal.  December 2015 computed tomography showed mild mucosal thickening in the bilateral frontal recesses.  Sinusitis symptoms included pain of the affected sinus and three non-incapacitating episodes of sinusitis over the past 12 months.  The Veteran had no incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the past 12 months.  The Veteran's rhinitis did not cause greater than 50% obstruction of the nasal passage on both sides, complete obstruction on one side, permanent hypertrophy of the nasal turbinates, nasal polyps, or a granulomatous condition.  Physical examination revealed tender sinuses over the bifrontal areas.  The examiner noted that sinusitis with allergic rhinitis did not impact the Veteran's ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's sinusitis with allergic rhinitis warrants a 0 percent rating prior to December 14, 2012, and a 10 percent rating since then.  During the period prior to December 14, 2012, there is no evidence the Veteran had any incapacitating or non-incapacitating episodes of sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).  For the period since then, there is no evidence the Veteran had three or more incapacitating episodes per year of sinusitis or more than six non-incapacitating episodes per year of sinusitis.  Id.  At no time during the appellate period has the Veteran had rhinitis with or without polyps with any obstruction of the nasal passages.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a compensable rating prior to December 14, 2012, and a 10 percent rating since then, for sinusitis with allergic rhinitis, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for an intestinal condition, to include colitis and diverticulitis, is granted.

A compensable rating prior to December 14, 2012, and a 10 percent rating since then, for sinusitis with allergic rhinitis is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran underwent new VA prostate examination in December 2015 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  Specifically, the VA examiner failed to discuss the Veteran's statements and testimony, particularly relating to continuity of symptomatology since service, as directed in the prior Board remand.  Therefore, the Board finds that the prostate examination is inadequate because it is incomplete.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  The Veteran also had a new VA sleep apnea examination in December 2015.  When opining as to aggravation, the examiner noted the Veteran's service-connected sinusitis with allergic rhinitis was relatively mild and stable; therefore, aggravation was not substantiated.  However, the question is whether service-connected bronchial asthma or sinusitis with allergic rhinitis aggravated sleep apnea, not vice versa.  Therefore, this opinion is also inadequate.  Id.  For these reasons, the Board directs that addendum opinions be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the prostate disability and sleep apnea on appeal; this specifically includes treatment records from the VA North Texas Health Care System from February 2016 to the present.

2. After completing directive (1), the AOJ should return the claims file to the December 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of any current diagnosed prostate disability.  Based on the record, the examiner should provide responses to the following:

(a) Identify all diagnosed prostate disabilities.

(b) As to any/each diagnosed prostate disability, is it at least as likely as not (a 50% or higher degree of probability) that the prostate disability is related to service?  The rationale for this opinion must include some discussion of the Veteran's statements and testimony, to include his reports of continuous symptoms since service.  It should be noted that the Veteran is a registered nurse.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should return the claims file to the December 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of sleep apnea.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to his service-connected bronchial asthma and/or sinusitis with allergic rhinitis?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by his service-connected bronchial asthma and/or sinusitis with allergic rhinitis?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is requested that the rationale for these opinions include some discussion of the Veteran's statements and testimony, to include his credible reports of snoring during service.  It should be noted that the Veteran is a registered nurse.

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim for service connection for a prostate disability, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


